Title: From Thomas Jefferson to Caspar Wistar, 20 March 1808
From: Jefferson, Thomas
To: Wistar, Caspar


                  
                     Dear Sir 
                     
                     Washington Mar. 20. 08.
                  
                  Yours of the 12th. is recieved. Congress I think will rise in about three weeks, say about the 11th. of April and I shall leave this 5. or 6 days after on a visit of some length to Monticello. this illy accords with your journey to the Westward in May. but can you not separate your excursion to this place from the Western journey? between Philadelphia & this place is but two days, & the roads already fine. I would propose therefore that you should come a few days before Congress rises, so as to satisfy that article of your curiosity. the bones are spread in a large room where you can work at your leisure, undisturbed by any mortal, from morning to night, taking your breakfast & dinner with us. it is a precious collection, consisting of upwards of 300. bones, few of them of the large kinds which are already possessed. there are 4. pieces of the head, one very clean & distinctly presenting the whole face of the animal. the height of his forehead is most remarkable. in this figure [GRAPHIC IN MANUSCRIPT] the indenture at the eye gives a prominence of 6 I. to the forehead. there are 4. jawbones tolerably entire with several teeth in them, & some fragments, 3 tusks like elephants, 1. do. totally different, the largest probably ever seen, being now from 9. to 10. f. long, tho’ broken off at both ends, some ribs, an abundance of teeth studded, & also of those of the striated or ribbed kind, a foreleg compleat, and then about 200 small bones, chiefly of the foot. this is probably the most valuable part of the collection, for Genl. Clark, aware that we had specimens of the larger bones, has gathered up every thing of the small kind. there is one horn of a colossal animal. the bones which came do not correspond exactly with Genl. Clarke’s description; probably there were some omissions of his packers. having sent my books to Monticello, I have nothing here to assist you but the Encyclopedie Methodique. I hope you will make this a separate excursion, and come before Congress rises, whenever it best suits you. I salute you with friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               